Citation Nr: 1205734	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-17 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUES

1.  Whether treatment for chest pains from July 7, 2009 to July 9, 2009 at Bayonet Point Regional Medical Center was authorized by the Department of Veterans Affairs (VA).

2.  Entitlement to reimbursement for, or payment of, unauthorized medical expenses for treatment for chest pains from July 7, 2009 to July 9, 2009 at Bayonet Point Regional Medical Center.


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a determination by the Department of Veterans Affairs (VA) Medical Center (VAMC) located in Tampa, Florida, that denied the claim for reimbursement for, or payment of, unauthorized medical expenses for treatment for chest pains from July 7, 2009 to July 9, 2009 at Bayonet Point Regional Medical Center.  The Veteran perfected an appeal of that decision.  The case is now ready for appellate review.

The Veteran testified before the undersigned Veterans Law Judge in August 2011; a transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The essence of the Veteran's argument is that the treatment in question that he received from July 7, 2009 to July 9, 2009 at Bayonet Point Regional Medical Center was in fact authorized by a VA staff person.

The VAMC denied the Veteran's claim, however, on the basis that the treatment that he received at Bayonet Point Regional Medical Center did not meet the criteria for reimbursement for, or payment of unauthorized medical expenses.  The decision and the April 2010 statement of the case provided laws and regulations and reasons and bases solely on that issue.  They did not address the issue of whether the treatment in question had been authorized.

The Board finds that the Veteran should be provided with a supplemental statement of the case specifically addressing the issue of whether the service in question had been authorized, and such supplemental statement of the case should include the governing laws and regulations as well as the reasons and bases for any decision reached.  38 C.F.R. §§ 19.29, 19.30 (2011).

In essence, the Board believes that the threshold question of whether payment was authorized in advance must be specifically adjudicated before the Board can address the question of whether the criteria for reimbursement have been met.

The Board recognizes that the Veteran's contention that the treatment was discussed by a VA triage nurse on the day the Veteran had chest pains.  He alleges that he called the James A. Haley Veterans' Hospital and complained of chest pains and asked to be seen.  He further alleges that a VA triage nurse, Kim, told him to go to the nearest hospital.  The Veteran asserts he informed her that he could not pay for private treatment.  The VA nurse assured him that as he was in the VA system the bill would be "taken care of."  

The Veteran reported that he initially filed a claim with VA and the claim was approved.  He was subsequently told the claim was denied.  As he understood it, the original July 7, 2009 phone call between the Veteran and Kim, the VA triage nurse, was reviewed (either listened to or in transcript) during this process.  The Board notes that if there is a transcript or a copy of the phone call between the Veteran and a VA triage nurse, it should be associated with the Veteran's claim.   

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should attempt to obtain a transcript or recorded copy of the conversation between the Veteran and the VA triage nurse that took place on July 7, 2009, and associate it with the claims folder.  If no transcript or copy is made available, the Veteran should be notified and a memorandum for record should be placed in the claims file.


2.  The VAMC should adjudicate the issues of whether treatment for chest pains from July 7, 2009 to July 9, 2009 at Bayonet Point Regional Medical Center was authorized by VA.  If it is determined that treatment was not authorized, the VAMC should readjudicate the issue of entitlement to reimbursement for, or payment of, unauthorized medical expenses for treatment for chest pains from July 7, 2009 to July 9, 2009 at Bayonet Point Regional Medical Center.

3.  If the benefit requested on appeal is not granted to the appellant's satisfaction, the VAMC should issue a supplemental statement of the case (SSOC) on both issues.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations pertinent to the claim currently on appeal, including in particular those relevant to the issue of whether treatment for a chest pains from July 7, 2009 to July 9, 2009 at Bayonet Point Regional Medical Center was authorized by VA.  

4.  The requisite period of time for a response should be afforded prior to the return to the Board for final appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


